Citation Nr: 0530266	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arterial hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status-post coronary artery bypass surgery due to 
occluding coronary artery disease.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, Type II (DM).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in February 2005 
and was remanded for further development, which has been 
accomplished.  



FINDINGS OF FACT

1.  The veteran's hypertension has not been shown to cause 
diastolic pressure predominantly approximating 110 or more, 
or, systolic pressure predominantly approximating 200 or more 
at any time. 

2.  The veteran was noted to have a workload of 7 METs at the 
time of a May 2000 stress test.  

3.  At the time of his April 23, 2002, VA examination, the 
veteran was shown to have a workload of 9 METs.  There have 
also been no findings of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray since April 23, 
2002.  

4.  The veteran's DM requires use of an oral agent and a 
restricted diet; regulation of activities has not been 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2005). 

2.  The criteria for a 30 percent evaluation for status-post 
coronary artery bypass surgery due to occluding coronary 
artery disease were met from May 2, 2001, the effective date 
of service connection, until April 23, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7017 (2005).

3.  The criteria for no more than a 10 percent evaluation for 
status-post coronary artery bypass surgery due to occluding 
coronary artery disease have been met subsequent to April 23, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7017 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for DM have not been met at any time.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The discussions in the October 2002 rating determination, the 
February 2003 statement of the case, and the February 2003, 
November 2003, November 2004, and June 2005 supplemental 
statements of the case informed the veteran of the 
information and evidence necessary to substantiate 
entitlement to the benefits sought.  Moreover, in a December 
2001 letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the December 2001 VCAA letter was sent to 
the appellant prior to the October 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the December 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in his possession.  In this regard, the veteran 
demonstrated his actual knowledge of the need to submit 
evidence or information in his possession by submitting such 
evidence after the December 2001 notice.  This matter was 
remanded for additional development in February 2005 and that 
following that development and the issuance of a supplemental 
statement of the case in June 2005, the veteran's 
representative, in his September 2005 written argument 
reported that the veteran had fully stated his contentions.  
He also did not identify any outstanding evidence.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, in 
service, private, and VA, have been obtained.  The veteran 
was also afforded a VA examination.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.


Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Hypertension

Service connection is currently in effect for arterial 
hypertension, which has been assigned a 10 percent disability 
evaluation.  

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Code 7101 (2005).

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of a May 2000 stress test, the 
veteran was noted to have the following blood pressure 
readings:  stage I 160/90; stage II 170/92; stage III 186/94; 
Stage IV 180/96.  The veteran's blood pressure reading 2 
minutes after exercise was 190/94, 4 minutes after exercise 
was 160/88, and 6 minutes after exercise was 144/82.  

At the time of a June 12, 2000, visit, the veteran's blood 
pressure was noted to be 154/78.  At the time of a June 6, 
2000, visit, the veteran's blood pressure was found to be 
126/70.  At the time of a September 2000 visit, the veteran's 
blood pressure was noted to be 122/70.  At the time of a 
December 2000 visit, the veteran had blood pressure readings 
of 146/80 and 144/86.  In March 2001, the veteran's blood 
pressure was 135/76.  At the time of a March 2002 visit, the 
veteran's blood pressure was noted to be 146/75. 

At an April 2002 VA examination, the veteran's blood pressure 
was 150/85 when sitting, 150/85 recumbent, and 130/80 when 
standing.  Stress test ECG testing revealed a blood pressure 
of 150/100 at rest.  The diagnosis was arterial hypertension 
requiring continuous medication.  

Treatment records obtained subsequent to the April 2002 VA 
examination reveal a blood pressure readings of 176/98 at the 
time of a December 2002 visit, 154/76 at the time of an April 
2003 visit, 169/78 at the time of a May 2003 visit, 138/63 at 
the time of a June 2003 visit.

The evidence reveals that the veteran requires medication to 
control his blood pressure.  However, the veteran's diastolic 
blood pressure has never been predominantly 110 or more.  
Indeed, no resting blood pressures have been reported above 
100.  Similarly, no resting systolic pressures of 200 or more 
have been reported.  As such, the preponderance of the 
evidence is against the assignment of an original rating in 
excess of 10 percent during any period since the effective 
date of the grant of service connection.

Status-Post Coronary Artery Bypass 
Surgery due to Occluding Coronary Artery 
Disease

Service connection is currently in effect for status-post 
coronary artery bypass surgery due to occluding coronary 
artery disease, which has been assigned a 10 percent 
disability evaluation.  

A 10 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 7 metabolic equivalents (METs) but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, continuos medication is required.  A 30 
percent evaluation is warranted for arteriosclerotic heart 
disease (coronary artery disease) with a documented history 
of coronary artery disease where a workload of greater than 5 
metabolic equivalents (METs) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7017. 

The provisions of 38 C.F.R. § 4.104 define one MET is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2.

During a May 2000 stress test, the veteran was noted to be 
able to exercise for 12 minutes.  The maximum workload 
attained was 7 METs.  The reason noted for terminating the 
test was fatigue.  

At the time of his April 2002 VA examination, the veteran was 
afforded a stress test ECG.  During the exercise, the veteran 
remained free of complaints.  A reading of 9 METs was 
achieved.  The stress test had to be terminated because of 
critical blood pressure readings.  The veteran had no 
cardiopulmonary symptoms and he tolerated the exertion well.  
He presented no cardiac pain or dyspnea.  The examiner noted 
that on ECG, there was no ST segment depression, no T 
inversion and no arrhythmia.  He stated that in all, the 
veteran was stable on exertion, just his blood pressure 
readings increased immediately and inadequately on exertion.  
The examiner noted that the veteran's antihypertension 
medication should be intensified.  Chest X-rays revealed 
status post sternotomy for coronary bypass surgery with 
otherwise normal cardiopulmonary findings.  

The criteria for a 30 percent evaluation for status-post 
coronary artery bypass surgery due to occluding coronary 
artery disease were met from May 2, 2001, to April 23, 2002.  
At the time of his May 2000 stress test, the veteran was 
noted to be able to only achieve seven METs before the test 
had to be stopped as a result of dyspnea.  As such, a 30 
percent evaluation is warranted for this time period.  

The criteria for an evaluation of no more than 10 percent for 
status-post coronary artery bypass surgery due to occluding 
coronary artery disease is warranted from April 23, 2002.  At 
the time of his April 23, 2002, VA examination, the veteran 
was found to have a workload of 9 METs.  There has also been 
no evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray subsequent to 
April 23, 2002.  The criteria for an evaluation in excess of 
10 percent subsequent to April 23, 2002, are not met.  


Diabetes Mellitus

Service connection is currently in effect for DM, Type II, 
which has been assigned a 20 percent disability evaluation.  

Ratings of DM are governed by specific criteria and 
principles set forth in 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2005).

A rating of 10 percent is assigned for DM that is managed by 
a restricted diet only.  A rating of 20 percent is assigned 
for DM requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A rating of 40 
percent is assigned for DM requiring insulin, a restricted 
diet, and regulation of activities.

A rating of 60 percent is assigned for DM requiring insulin, 
restricted diet, and regulation of activities and involving 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

At the time of his April 2002 VA examination, the veteran 
reported that his thirst occasionally increased.  He noted 
that his fatigue started in the early afternoon and that he 
rested a bit after work.  The veteran took his blood sugar 
twice a day by himself and had it professionally checked 
every three months.  His current medication was Metformin 500 
milligrams twice a day.  His blood sugar was noted to be 
normally under fair control.  There were no noted side 
effects.  The veteran's diet was between 1800 and 2000 
calories.  He indicated that he had lost 10 lbs. within the 
past 2.5 months.  He stated that he had a regular workout 
schedule.  

Physical examination revealed that the veteran had cool, 
moist, and clear skin.  He had had occasional night sweats 
but not recently.  The veteran had occasional pruritis but no 
evidence of bacterial or mycotic skin infections.  His tongue 
was always dry as were his lips.  He had polydipsia and 
polyuria constantly.  He needed about three liters of fluid 
on a daily basis.  The veteran voided every 45 minutes.  

A diagnosis of Type II DM controlled by oral medication and 
diet was rendered.  The examiner stated that the veteran had 
no significant secondary complications.  The veteran had no 
tendency to lose weight without diet or exercise.  He had 
relative chronic fatigue.  Prior to administration of his 
present oral antidiabetic medication, the veteran used to 
have frequent dizziness and lightheadedness (due to 
intermittent blood sugar imbalances).  The last episode 
happened a few weeks earlier.  The veteran was noted to be on 
constant antilipidemic medication.  

The veteran reported a slight symmetric tingling and sensory 
loss in both his fingertips, especially when it was cold.  
This was present for about six months.  There was no distal 
accentuated paresthesias or bilateral burning feet syndrome.  
The veteran was noted to have hair loss in the distal third 
of his lower legs and on his feet.   

The above demonstrates that the veteran does not meet the 
criteria for a 40 percent disability evaluation under 
Diagnostic Code 7913.  The veteran does not currently require 
insulin.  There is no indication that the veteran must 
regulate his activities.  There is no clinical evidence that 
he has been prescribed such regulation, and he has not 
reported such limitations.  His DM has been described as well 
controlled, and this description belies a finding that it 
requires him to regulate his activities.  While he reported 
on the examination for VA that he must rest "a bit" after 
work, he has been able to engage in a regular workout 
schedule.  As the veteran is not required to use insulin or 
regulate his activities, he does not meet the criteria for a 
40 percent disability evaluation under Diagnostic Code 7913.  

Compensable complications of DM are to be separately rated 
unless they are part of the criteria used to support a 100 
percent disability evaluation, and that noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  The VA examiner noted that the 
veteran had hyperlipidemia and hypertension.  The rating 
schedule does not provide a compensable evaluation for 
hyperlipidemia.  The veteran is separately rated for 
hypertension.

The Board finds that the preponderance of the evidence is 
against an evaluation greater than 20 percent for DM, and 
there is no doubt to be resolved. 


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in frequent periods 
of hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's service-connected 
disorders prevent him from maintaining employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

An evaluation in excess of 10 percent for arterial 
hypertension is denied.

A 30 percent evaluation for status-post coronary artery 
bypass surgery due to occluding coronary artery disease. is 
granted from May 2, 2001, to April 23, 2002, subject to 
regulations governing monetary benefits.

An evaluation in excess of 10 percent for status-post 
coronary artery bypass surgery due to occluding coronary 
artery disease for the period subsequent to April 23, 2002, 
is denied.  

An evaluation in excess of 20 percent for DM is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


